DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

RESPONSE TO AMENDMENT
Claims 1-7 and 10-22 are pending in the application.  Claims 8 and 9 have been cancelled.  Claims 21 and 22 have been added.
Amendments to the claims 1, 12, 15, and 16, filed on 4 August 2022, have been entered in the above-identified application.

Answers to Applicant's Arguments
Applicant's arguments in the response filed 4 August 2022, regarding the 35 U.S.C. §112 rejections made of record, have been fully considered and are deemed persuasive.  The rejections have been withdrawn in view of applicant's arguments and amendments to the claims.
Applicant's arguments in the response filed 4 August 2022, regarding the objections made of record, have been fully considered and are deemed persuasive.  The objections have been withdrawn in view of applicant's arguments and amendments to the claims.
Applicant's arguments in the response filed 4 August 2022, regarding the 35 U.S.C. §102 and §103 rejections made of record, have been fully considered and are deemed persuasive.  The rejections have been withdrawn in view of applicant's arguments and amendments to the claims.  However, upon further consideration, a new grounds of rejection have been presented below.  In that applicant's arguments still pertain to the new grounds of rejection, they have been addressed below in an effort to promote compact prosecution.
Applicant argues that because the invention of Soni strengthens a part by providing filaments in a single layer in various directions that are parallel to directions of the force flux (ref. #72 and #73), and that each stacked layer has the same orientation, there would be no motivation to modify the part of Soni with the teachings of Gessler.  Further arguing that such a combination would result in a hodgepodge of filament directions that are no longer oriented parallel to the direction of a first force flux as required by Soni.  The examiner respectfully disagrees.  Soni discloses that strength of a composite part made from commingled yarn can come from substantial alignment of the commingled yarn formed in a pattern, wherein a major dimension of reinforcing filaments, grouped together to form the commingled yarn, can be oriented along a common path, wherein the common path can be aligned with a direction of a force flux that is expected to be applied to the finished part, when the part is in use ([0040] and [0054] of Soni).  Soni further discloses that "substantial alignment" includes patterns where 60% or more of the filaments in the pattern are oriented along (e.g. parallel to) the direction of a flux force, and that the flux force may act in one or more directions within a part ([0023] of Soni).
Soni does disclose an exemplary embodiment wherein the pattern of the commingled yarns comprises three portions (ref. #110, #120, and #130) where the commingled yarns are aligned along three different, intersecting, directions (figure 3 and [0062] of Soni).  However, based upon the teachings of Soni the pattern of the commingled yarn is not limited to this case, but rather the pattern is dependent upon a potential flux force direction that acts on the part when in use, and that said pattern can potentially have a single direction ([0023], [0040], and [0054] of Soni).  Furthermore, while Soni does teach the direct stacking of commingled yarn layers on one another to attain a desired thickness, there is no express teaching that recites each stacked layer having a pattern with the same orientation of the preceding layer ([0040] of Soni).  In the instant case, because Gessler teaches the stacking of fiber bundle layers with offset principal orientations (figure 2 and [0028]-[0030] of Gessler), there would exist layers that could account for other directions of force flux as mentioned by Soni, which would motivate a person of ordinary skill in the art to combine the teachings of Gessler with those of Soni.
Applicant also argues that the offset orientation of each of the subsequent preform layers relative to the orientation of the first preform layer provides significant advantages regarding the strength of the fiber preform and ultimately the composite materials formed thereof, enabling strength in multiple directions ([0093] of the instant specification).  With regards to applicant's allegations of unexpected results under MPEP §706.02(b), because mere allegations of unexpected or significant results based upon attorney's argument aren't sufficient enough to replace factual evidence (see MPEP §2145(I)), the applicants’ arguments regarding unexpected and significant results are deemed unpersuasive.
Therefore, in light of applicant's arguments, it is the decision of the examiner that the subsequent 35 U.S.C. §103 rejections made over at least Soni in view of Gessler are still valid.


New and Repeated Rejections
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office Action.

Claim Objections
Claim 22 is objected to because of the following informalities:
With Regards to Claim 22:  Instant claim 22 recites "stitches of thread" on line 1, which appears to be a typographical error; recommend correcting this to read as "stitches of the thread".
Appropriate correction is required.

Claim Rejections - 35 USC § 103
Claims 1-7, 10-14, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Soni (WO 2015/157175 A1) in view of Gessler et al. (US 2004/0074589 A1).
Regarding Claim 1:  Soni discloses a comingled yarn is formed in a pattern and attached to a carrier material to form a preform, the preform capable of being further processed by molding, and the that a part of the comingled yarn can be tightly stitched to the carrier using one or more fixing/attaching threads ([0019], [0036]-[0039] of Soni).  Soni also discloses that filaments can be dispersed in bundles throughout the commingled yarn ([0022] of Soni).  It is also disclosed by Soni that the preform pattern can be select such that the reinforcing filaments, of the commingled yarn, can be substantially aligned in one or more directions ([0023], [0040], and [0054] of Soni).  Specifically, Soni provides for --a fiber preform for use in a molding process, the fiber preform comprising: a substrate; a fiber bundle comprising one or more types of reinforcing fibers the fiber bundle arranged on the substrate; a thread attaching the arranged fiber bundle to the substrate by a plurality of stitches of the thread to form a first preform layer having a principal orientation--.
Soni fails to disclose --a plurality of subsequent preform layers formed of the fiber bundle and successively stacked from the first preform layer, each subsequent preform layer arranged on a preceding preform layer and attached to the preceding preform layer by additional stitches of the thread, wherein an orientation of each subsequent preform layer is offset from that of the preceding preform layer by an angular displacement relative to the principal orientation of the first layer--.
Gessler discloses a multilayer tailored fiber placement (TFP) preform (title) comprising reinforcing fiber placed on a substrate and held by sewn fixing threads (figure 1 and [0027] of Gessler).  Gessler also discloses that additional reinforcing fiber layers can be sewn using the fixing thread onto the already formed first layer (figure 2 and [0028]-[0030] of Gessler).  It is also disclosed by Gessler that each of the reinforcing layers can have a principle orientation that is offset from the previous layer ([0028]-[0030] of Gessler). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to have combined the multilayer preform of Gessler with the fiber preform disclosed by Soni in order to have --a plurality of subsequent preform layers formed of the fiber bundle and successively stacked from the first preform layer, each subsequent preform layer arranged on a preceding preform layer and attached to the preceding preform layer by additional stitches of the thread, wherein an orientation of each subsequent preform layer is offset from that of the preceding preform layer by an angular displacement relative to the principal orientation of the first layer--.  One of ordinary skill in the art would have been motivated to have combined the multilayer preform of Gessler with the fiber preform disclosed by Soni, from the stand-point of producing multi-layer preforms of any thickness without interference by fixing threads or intermediate layers in a simple manner ([0006] of Gessler).
Regarding Claim 2:  Soni in view of Gessler discloses that the one or more types of reinforcing fibers comprise carbon fiber, glass fiber, and aramid fiber ([0026] of Soni).
Regarding Claim 3:  Soni in view of Gessler discloses that the fiber bundle further comprises matrix fibers of thermoplastic material ([0022] of Soni).
Regarding Claim 4:  Soni in view of Gessler discloses that the fiber bundle includes a subset of yarn fibers, a subset of roving fibers, or a combination thereof ([0024]-[0026] of Soni).
Regarding Claim 5:  Soni in view of Gessler discloses that the fiber preform is formed of a single continuous fiber bundle ([0023] and [0062] of Soni).
Regarding Claim 6:  Soni in view of Gessler discloses that the fiber preform is formed of at least two separate fiber bundles (figure 2 and [0028]-[0030] of Gessler).
Regarding Claim 7:  Soni in view of Gessler discloses that the fiber preform is tunable based on controlling parameters of the fiber bundle, the thread, the plurality of stitches, or a combination thereof ([0034], [0035], [0043], [0046], and [0054] of Soni).
Regarding Claim 10:  Soni in view of Gessler discloses that the tread is a non-melting fiber of polyaramide, carbon, glass, or a combination thereof or is a thermoplastic thread ([0026] and [0047] of Soni).
Regarding Claim 11:  Soni in view of Gessler discloses that the fiber preform further comprises secondary tack points throughout the fiber bundle to attach the fiber bundle itself ([0039] of Soni).
Regarding Claim 12:  Soni in view of Gessler discloses that the thread is a thermoplastic thread that is melted to retain the fiber preform in a non-planar three-dimensional shape ([0047] of Soni).
Regarding Claim 13:  Soni in view of Gessler discloses that the fiber preform is impregnated with a thermoset resin to form a vehicle component ([0046], [0056], [0057], and [0059] of Soni).
Regarding Claim 14:  Soni in view of Gessler discloses that at least one of insulated electrical wiring stitched into the fiber preform ([0024]-[0026] of Soni).  (In the instant case, since the reinforcing fibers can comprise carbon fiber (a well-known electrical conductive material) in addition to others, and that said reinforcing fibers are surrounded by the thermoplastic fibers and other reinforcing fibers (which are considered herein to provide some amount of insulation) the claimed "insulated electrical wiring" is met.)
Regarding Claim 22:  Soni in view of Gessler discloses that the plurality of stitches of the thread are provided in a zig-zag arrangement (figure 1 of Gessler).

Claims 15-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Soni (WO 2015/157175 A1) in view of Gessler et al. (US 2004/0074589 A1) as applied to claim 1 above, and further in view of Angell (US 4,692,291 A).
Soni in view of Gessler is relied upon as stated above.
Regarding Claim 15:  Soni in view of Gessler discloses the claimed fiber preform, but fails to disclose --a composite material comprising: the fiber preform; at least one sheet of preformed thermoset resin layered on a first side of the fiber preform; wherein the sheet of preformed thermoset resin becomes less viscus when heated such that the thermoset resin impregnates at least a portion of the fiber preform--.
Angell discloses a fiber reinforced thermoset article having a "Class A" surface; wherein said article with is formed by curing a positioned interlocked mass of reinforcing fibers, a thermoset resin that has undergone gelation disposed on at least one surface of the mass of reinforcing fibers, and an outer layer of an additional thermosettable organic material disposed over the thermoset resin that has undergone gelation within a mold ([Col. 6: li. 39 to Col. 7: li. 53], [Col. 8: li. 32-37], and [Col. 16: li. 28 to Col. 17: li. 13] of Angell).  (In the instant case, the mass of fibers are considered equivalent to the "fiber preform" and the thermoset resin that has undergone gelation is considered equivalent to the "at least one sheet of preformed thermoset resin.)
It would have been obvious to one of ordinary skill in the art at the time of the invention to have combined the composite structure of Angell with the fiber preform of Soni in view of Gessler in order to have --a composite material comprising: the fiber preform; at least one sheet of preformed thermoset resin layered on a first side of the fiber preform; wherein the sheet of preformed thermoset resin becomes less viscus when heated such that the thermoset resin impregnates at least a portion of the fiber preform--.  One of ordinary skill in the art would have been motivated to have combined the composite structure of Angell with the fiber preform of Soni in view of Gessler, from the stand-point of forming a composite molded part having a Class A surface ([Col. 6: li. 23-25] and [Col. 17: li. 64-66] of Angell).
Regarding Claim 16:  Soni in view of Gessler and Angell discloses that the one or more types of reinforcing fibers comprise carbon fiber, glass fiber, and aramid fiber ([0026] of Soni).
Regarding Claim 17:  Soni in view of Gessler and Angell discloses that the fiber bundle further comprises matrix fibers of thermoplastic material ([0022] of Soni).
Regarding Claim 18:  Soni in view of Gessler and Angell discloses that the fiber preform includes electrical wiring ([0024]-[0026] of Soni).  (In the instant case, since the reinforcing fibers can comprise carbon fiber (a well-known electrical conductive material) in addition to others the claimed limitation is met.)
Regarding Claim 20:  Soni in view of Gessler and Angell discloses the at least one sheet of preformed thermoset resin includes a protective layer ("the additional thermosettable resin") on an outside surface of the sheet of preformed thermoset resin that when co-molded with the fiber preform and thermoset resin provides a treatable surface finish for the composite material ([Col. 16: li. 47 to Col. 17: li. 13] of Angell).

Claims 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Soni (WO 2015/157175 A1) in view of Gessler et al. (US 2004/0074589 A1) as applied to claim 1 above, and further in view of Schmidt et al. (US 2013/0230716 A1).
Soni in view of Gessler is relied upon as stated above.
Regarding Claim 15:  Soni in view of Gessler discloses the claimed fiber preform, but fails to disclose --a composite material comprising: the fiber preform; at least one sheet of preformed thermoset resin layered on a first side of the fiber preform; wherein the sheet of preformed thermoset resin becomes less viscus when heated such that the thermoset resin impregnates at least a portion of the fiber preform--.
Schmidt discloses a polyurethane (a well-known thermosettable polymer) prepreg that be affixed to composites (composite materials, such as a fiber preform) or other separately produced prepregs ([0021]-[0024], [0032], and [0109] of Schmidt).  Schmidt further discloses that the polyurethane prepreg affixes to other structures via the polyurethane matrix ([0108]-[0109] of Schmidt).  
It would have been obvious to one of ordinary skill in the art at the time of the invention to have combined the prepreg of Schmidt with the fiber preform of Soni in view of Gessler in order to have --a composite material comprising: the fiber preform; at least one sheet of preformed thermoset resin layered on a first side of the fiber preform; wherein the sheet of preformed thermoset resin becomes less viscus when heated such that the thermoset resin impregnates at least a portion of the fiber preform--.  One of ordinary skill in the art would have been motivated to have combined the prepreg of Schmidt with the fiber preform of Soni in view of Gessler, from the stand-point of forming a composite molded part having a finished surface ([0018] of Schmidt).
Regarding Claim 16:  Soni in view of Gessler and Schmidt discloses that the one or more types of reinforcing fibers comprise carbon fiber, glass fiber, and aramid fiber ([0026] of Soni).
Regarding Claim 17:  Soni in view of Gessler and Schmidt discloses that the fiber bundle further comprises matrix fibers of thermoplastic material ([0022] of Soni).
Regarding Claim 18:  Soni in view of Gessler and Schmidt discloses that the fiber preform includes electrical wiring ([0024]-[0026] of Soni).  (In the instant case, since the reinforcing fibers can comprise carbon fiber (a well-known electrical conductive material) in addition to others the claimed limitation is met.)
Regarding Claim 19:  Soni in view of Gessler and Schmidt discloses that the at least one sheet of preformed thermoset resin is a sheet molding compound ([0021]-[0023] and [0031] of Schmidt).
Regarding Claim 20:  Soni in view of Gessler and Schmidt discloses the at least one sheet of preformed thermoset resin includes a protective layer on an outside surface of the sheet of preformed thermoset resin that when co-molded with the fiber preform and thermoset resin provides a treatable surface finish for the composite material ([0018]-[0019] of Schmidt).

Allowable Subject Matter
Claim 21 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP §706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Donald M Flores, Jr. whose telephone number is (571) 270-1466.  The examiner can normally be reached 7:30 to 17:00 M-F; Alternate Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on (571) 270-1547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/David Sample/Primary Examiner, Art Unit 1784                                                                                                                                                                                                        



/D.M.F./
Donald M. Flores, Jr.Examiner, Art Unit 1781